Citation Nr: 0518461	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Though the RO has adjudicated this claim as an 
appeal of a September 2002 RO rating decision denying service 
connection for a right knee disability, the Board, in 
determining its jurisdiction over this matter, views the 
procedural history in a different light.  In the Board's 
view, a rating decision dated in March 2002 denied the claim 
for service connection for a right knee disability, a timely 
notice of disagreement was received from the appellant in 
September 2002, a Statement of the Case was first issued in 
September 2003, and a timely substantive appeal was received 
from the veteran in November 2003, within 60 days of issuance 
of the Statement of the Case.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 19.26, 20.302.
   
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the veteran's August 1970 induction physical examination, 
clinical evaluation of the right knee was normal.  In a 
history provided by the veteran at that time, he indicated 
that he had strained either the right or left knee in the 
past, and that he had recovered from the injury.  Also, by a 
checked box, he indicated that he either had now or had in 
the past a "trick" or locked knee.

At his April 1972 service discharge examination, the veteran 
again indicated by checked box that he had now or had 
experienced in the past a "trick" or locked knee.  Clinical 
evaluation of the lower extremities was normal.

Service medical records show that in May 1972, after the 
service discharge examination but just prior to the veteran's 
separation from service, the veteran gave a history of an 
injury to his right knee about 10 years earlier.  He 
indicated that he had had occasional locking of his knee ever 
since that injury, which prevented full extension.  The 
veteran's chief complaint was recurrent swelling of the 
medial aspect of the right knee with pain of three weeks 
duration.  (Emphasis added.)  On physical examination, there 
was no effusion and the knee appeared stable.  The impression 
was possible old medial meniscus tear.  (Emphasis added.)  
The veteran was referred to the orthopedic clinic.  Nine days 
later, the orthopedic examiner found that the right knee had 
normal contours; that motion was "180-35" degrees; that 
McMurray's sign was negative; and that there was no 
ligamentous instability, no tenderness, and no effusion.  X-
rays were described as negative.  The diagnosis was no 
demonstrable orthopedic pathology.

Private post-service records of treatment dated in May 1974 
indicate that the veteran sought treatment for a painful 
right knee.  An X-ray of the right knee taken that day was 
indicated to be normal.

In August 2002, the veteran sought treatment from a VA 
physician for right knee symptoms.  Apparently after 
reviewing the veteran's service medical records, the VA 
physician opined that the veteran had a right knee disability 
that was at least as likely as not related to his in-service 
recurrent right knee swelling of the medical aspect of the 
right knee.  The diagnoses were bilateral knees with chronic 
pain; cystic growth right medial knee, previously diagnosed 
as Baker's cyst; and degenerative arthritis of both knees.  
There was no effusion on physical examination, but there was 
a cyst present at the medial aspect of the right knee.  X-
rays of both knees were ordered, and the veteran was referred 
for a prosthetics consult as follows: "right knee pain, 
cyst, degenerative joint disease, please evaluate for 
appropriate knee brace."

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The Court of appeals for Veterans' Claims held 
that a symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  Here, the August 2002 VA physician 
linked the veteran's bilateral knee pain to an in-service 
injury.  (Emphasis added.)  There is also a clinical 
diagnosis of bilateral knee arthritis; X-rays were apparently 
taken but whether such studies confirmed arthritis is not 
apparent in the record.  

In view of the foregoing, the VA prosthetic clinic, the X-ray 
report noted above and any follow-up treatment records dated 
subsequent to August 2002 must be obtained for purposes of 
ascertaining the nature and etiology of the veteran's present 
right knee disability.  38 C.F.R. § 3.159(c)(2) (2004).

In view of the foregoing, a VA medical examination and 
opinion is required for a determination on the merits of this 
claim, as there is relevant abnormal in-service clinical 
findings, and competent evidence that tends to link current 
right knee symptoms to service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).

Also, because clinical evaluation of the lower extremities 
was normal upon entry into service, and there is some 
indication (history recorded during service) of a right knee 
disability prior to service, adjudication of this case should 
include consideration of whether the presumption of soundness 
is for application in this case.  The VA General Counsel 
issued a precedent opinion, VAOPGCPREC 3-2003, on July 16, 
2003, pertaining to the presumptions of soundness and 
aggravation, in which it held in part as follows:

To rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans 
Affairs (VA) must show by clear and unmistakable 
evidence both that the disease or injury existed 
prior to service and that the disease or injury 
was not aggravated by service.  The claimant is 
not required to show that the disease or injury 
increased in severity during service before VA's 
duty under the second prong of this rebuttal 
standard attaches....



Accordingly, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all records of treatment for his 
right knee disability not previously 
obtained by the RO.  He should be 
notified that VA will seek to obtain any 
outstanding VA records of treatment.  He 
should further be notified that he may 
seek to provide any outstanding private 
records of treatment, or he may obtain 
releases for such treatment records and 
request that the RO seek to obtain them.

Regardless of the veteran's response, at 
a minimum, the RO should seek to obtain 
VA records of follow-up treatment, X-
rays, and an appointment for a right knee 
prosthetic, as described in VA treatment 
records dated in August 2002.  See 38 
U.S.C.A. § 5103A.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination for the 
purpose of determining whether he has a 
right knee disability that began during 
service, was aggravated by service, or is 
related to some incident of service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include a ) e veteran's 
service entrance examination and service 
entrance history; b) the veteran's April 
1972 service discharge examination; c) 
service medical records of examination and 
treatment of the right knee dated on May 
1, 1972, and May 10, 1972; d) a private 
record of treatment dated in May 1974; e) 
a VA treating clinician's opinion that the 
veteran's right knee disability was linked 
to a clinical finding of recurrent 
swelling of the medial aspect of the right 
knee recorded in the service medical 
records, dated in August 2002; and f) any 
follow-up records of treatment, X-rays, or 
prosthetic clinic records.

Because of the law and regulations that 
apply to the particular facts in this 
case, the examiner is asked to address 
several questions that have different 
standards of proof (i.e., clear and 
unmistakable and equipoise).

Following a review of the relevant medical 
records in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to opine 
whether the veteran undebateably had a 
right knee disability prior to service 
and, if so, whether it is undebateable 
that the preexisting right knee disability 
was not aggravated by service.  
Aggravation is defined as a worsening of 
the underlying condition versus a 
temporary flare-of symptoms.  

If it is determined that the veteran did 
not undebateably have a right knee 
disability prior to service, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any right knee 
disability that may currently be present 
began during or is linked to any incident 
of or clinical finding recorded during 
service (e.g., recurrent swelling of the 
medial aspect of the right knee recorded 
in the service medical records).  

If no such determination can be made 
without resort to what in the examiner's 
view is an unacceptable degree of medical 
speculation, the examiner should so 
state.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a right knee disability with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in December 2003.

Such readjudication should include 
consideration o whether the presumption 
of soundness is for application in this 
case, and if so, of the effect of the 
presumption on adjudication of this case.  
See VAOPGCPREC 3-2003.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the December 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




